TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00068-CR







Frank D. Crowley, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 50,399, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for driving while intoxicated. 
Sentence was imposed on October 24, 2000.  There was a timely motion for new trial.  The
deadline for perfecting appeal was therefore January 22, 2001.  See Tex. R. App. P. 26.2(a)(2). 
Notice of appeal was filed on January 26.  No extension of time for filing notice of appeal was
requested.  See Tex. R. App. P. 26.3.  There is no indication that notice of appeal was properly
mailed to the district clerk within the time prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b). 
Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner
other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex.
Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).


The appeal is dismissed.


Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed:   February 28, 2001 

Do Not Publish